IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 91 DB 2017 (No. 70 RST 2017)
                                :
                                :
THOMAS R. JOSEPH                : Attorney Registration No. 74806
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Allegheny County)


                                         ORDER


 PER CURIAM


        AND NOW, this 18th day of September, 2017, the Report and Recommendation

 of Disciplinary Board Member dated September 8, 2017, is approved and it is

 ORDERED that Thomas R. Joseph, who has been on Administrative Suspension, has

 never been suspended or disbarred, and has demonstrated that he has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.